Citation Nr: 0113139	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for mid-thoracic 
idiopathic scoliosis with degenerative arthritis and low back 
pain syndrome, currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 12, 
1996 for a grant of a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to May 
1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from December 1996 and February 1997 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a February 1999 letter, the appellant withdrew an appeal 
of a claim for an increased rating for coronary artery 
disease with hypertension.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2000).


FINDINGS OF FACT

1.  VA Medical Center records from a June 12, 1996 admission 
date fulfilled the criteria for an informal claim in that the 
discharge summary documented the appellant's intent to apply 
for a total rating for compensation based on individual 
unemployability.

2.  It was not factually ascertainable that the appellant was 
unemployable due to his service-connected disabilities in the 
one-year prior to the June 12, 1996 informal claim. 



CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 1996 for 
a total disability rating based on individual unemployability 
have not been met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.400(o)(2), 4.16(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective dates.

In a February 1997 rating decision, the RO granted a total 
rating for compensation based on individual unemployability 
from June 12, 1996 which was the date the RO determined that 
the evidence had established basic schedular eligibility.  
The appellant contends that although his claim for a total 
rating for compensation based on individual unemployability 
was filed in 1996, the evidence had established 
unemployability long before that and an earlier effective 
date based on an informal claim should have been considered.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2000).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See 38 C.F.R. 3.400(o)(2) (2000); Harper v. Brown, 10 
Vet. App. 125 (1997). 

In the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2000).  Any communication or 
action indicating an intent to apply for one or more VA 
benefits, received from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim for benefits. 38 
C.F.R. 3.155(a) (2000).  The informal claim must identify the 
benefit sought. Id. 

Under 38 C.F.R. § 3.155(a) (2000), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  If a "formal claim" has 
not been received by VA upon its receipt of an informal 
claim, VA must forward an application to the claimant; the 
claimant must return the formal claim to VA within one year 
to make the date of receipt of the informal claim an 
appropriate effective date for the claim.  Ibid.  In 
addition, 38 C.F.R. § 3.157(b)(1) (2000) specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of a VA report of 
examination or hospitalization will be accepted as an 
informal claim filed on the date of the examination.  The 
date of receipt of evidence from a private physician will be 
accepted as the date of receipt of an informal claim when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 3.157 
(b)(2) (2000).

The appellant's attorney has contended only that the 
appellant was unemployable "long before" the June 1996 date 
established by the RO, but he has provided no other date for 
the Board's consideration.  In the present case, a formal 
application for a total rating for compensation based on 
individual unemployability was received on January 22, 1997.  
The Board is first obliged to determine whether an informal 
claim was received prior to that date.

In December 1996, Dr. Peek wrote that the appellant would 
need about one year to heal after the lumbar laminectomy and 
that then he would need the rods placed in the thoracic 
spine.  His prognosis was guarded.  A VA examination was 
conducted in November 1996, but unemployability was not 
addressed.  In an August 1996 letter, Dr. Peek stated that 
the appellant would require surgery first in his lower and 
then in his upper back, and at this point he had become 
unemployable.

On June 12, 1996, (the effective date assigned by the RO), 
the appellant was admitted to the VA Medical Center for a 
cardiac work-up to rule out myocardial infarction.  The 
discharge summary states, "The patient has also expressed 
multiple times that he is unable to work secondary to both 
his back problems, his depression, and his coronary artery 
disease and has seen a social worker here on several 
occasions.  He is in the midst of having his case evaluated 
for disability and a copy of this discharge summary should be 
sent to the patient as soon as one is available."

This statement indicated an intent to apply for one or more 
VA benefits and identified the benefit sought; a total rating 
for compensation based on individual unemployability.  The VA 
Medical Center record satisfied the requirements of an 
informal claim for a total rating for compensation based on 
individual unemployability, and thus the date of receipt of 
the informal claim was the date of that admission, June 12, 
1996.  We do not find any other statement, VA Medical Center 
examination, treatment or admission, or private medical 
evidence that satisfies the requirements of an informal claim 
for a total rating for compensation based on individual 
unemployability prior to that date.  

The date of receipt of the informal claim for a total rating 
for compensation based on individual unemployability -June 
12, 1996-must be accepted, as a matter of law, as the date of 
his "claim" or "application" for a total rating for 
compensation based on individual unemployability for purposes 
of determining an effective date under 38 U.S.C.A. 
§ 5110(b)(2) (West 1991). 

Having determined that June 12, 1996, is the date of receipt 
of claim for purposes of assigning an effective date, the 
Board is obliged to review all of the evidence of record from 
the preceding year to determine whether an ascertainable 
increase in disability occurred sufficient to warrant 
entitlement to a total rating for compensation based on 
individual unemployability. 38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2000); Hazan v. Gober, 10 
Vet. App. 511, 518 (1997); Servello v. Derwinski, 3 Vet. App. 
196 (1992).  In this regard, the Board notes that the record 
does not contain evidence reflecting that an ascertainable 
increase in disability had occurred sufficient to warrant 
entitlement to a total rating for compensation based on 
individual unemployability.  We note that the discharge 
summary notation reflected the appellant's intention to 
demonstrate that he was unable to work due to service-
connected disabilities, but contained no medical assertion of 
such at that time.

In a February 1996 letter, Dr. Nave wrote that the appellant 
was, "[n]ow unable to work or to attend school due to his 
present illness.  Onset of this illness was some six weeks 
ago.  [The appellant] was hospitalized on February 12, 1996.  
I presently expect this current illness to cause him to be 
unable to work or attend school until June 1, 1996 at the 
earliest."  The record revealed that the February 1996 
admission was for a non-service connected psychiatric 
illness.  The appellant had an admission to the VA Medical 
Center in September 1995 for coronary artery disease with 
status post stent placement.  Unemployability was not 
addressed.  We have reviewed the private medical evidence 
submitted by the appellant after his hearing and find that 
they do not document unemployability in the year that pre-
dated his informal claim.

(We have considered the appellant's testimony that the 
records obtained from the VA Medical Center in Dallas where 
he received treatment for back pain in 1994 would document 
unemployability, however our review of these records fails to 
reveal such documentation.)

The Board also notes that when the RO considered the 
appellant's schedular rating in a July 1995 rating decision, 
his service connected disabilities did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a) (2000).  In July 1995, the 
appellant was service connected for coronary artery disease 
with hypertension (30 percent disabling); midthoracic 
idiopathic scoliosis with degenerative arthritis and low back 
pain syndrome (20 percent disabling); G6PD deficiency (0 
percent disabling), and his combined schedular evaluation was 
40 percent.  Therefore, there was no evidence of service-
connected unemployability in the claims file at the time the 
RO considered his schedular evaluation in 1995.

In addition, the Board notes that in a December 1996 rating 
decision, the RO increased the appellant's disability 
evaluation to a level which satisfied the percentage 
requirements for a schedular award of a total rating for 
compensation based on individual unemployability from June 
12, 1996.  The Board is satisfied that the additional 
debility occasioned by the appellant's service-connected back 
and cardiovascular disorders, was sufficient to render him 
unemployable for purposes of 38 C.F.R. § 4.16(a) from the 
effective date as assigned by the RO, June 12, 1996.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An effective date for a grant of a total rating for 
compensation based on individual unemployability prior to 
June 12, 1996 is denied.


REMAND


Increased rating claim.

Service connection was established in September 1994 for mid-
thoracic idiopathic scoliosis and the disability was assigned 
a 10 percent evaluation.  In July 1995, the RO 
recharacterized the disability as mid-thoracic idiopathic 
scoliosis with degenerative arthritis and low back pain 
syndrome and increased the evaluation to 20 percent.  This 
appeal stems from a December 1996 rating decision that 
increased the evaluation to 30 percent.  During the pendency 
of the appeal, the evaluation was increased to 60 percent.

The appellant contends that a higher evaluation is warranted 
on an extraschedular basis due to the back pain he 
experiences.

The appellant's mid-thoracic idiopathic scoliosis with 
degenerative arthritis and low back pain syndrome is 
evaluated by analogy to complete bony fixation of the spine 
(ankylosis).  When at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type), a 100 percent evaluation is assigned.  Ankylosis at a 
favorable angle is assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a; Diagnostic Code 5288-5286 (2000).  

The appellant is currently in receipt of the maximum 
schedular evaluation for favorable ankylosis of the spine.  
At the time of his VA examination in November 1996, the 
appellant was wearing a corset from a September 1996 fusion 
of spondylolisthesis at L5-S1.  In 1997, rods were placed in 
his thoracic spine to correct the thoracic scoliosis.  
According to Dr. Peek, the two procedures left him with 
essentially no motion in the thoracic or lumbar spine.  In 
August 1999, he underwent surgery for placement of an 
intrathecal infusion pump for opiate administration to 
relieve continued back pain.

In light of the significant surgical interventions since the 
last VA examination, a new VA examination is necessary in 
order to address whether post-surgically, the current service 
connected back disability involves ankylosis at an 
unfavorable angle.  Once the examination is completed, the RO 
should against consider the case for extraschedular referral 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000).  

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should comment as to whether the current 
back disability involves ankylosis at an 
unfavorable angle, with marked deformity 
and involvement of the major joints 
(Marie-Strumpell type) or without other 
joint involvement (Bechterew type).

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  If upon 
completion of the above action, the claim remains denied, the 
case should be returned to the Board after compliance with 
all requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

